Name: Commission Regulation (EC) No 907/2002 of 30 May 2002 amending Regulation (EC) No 416/2002 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: animal product;  Europe;  means of agricultural production;  economic policy;  trade policy
 Date Published: nan

 Avis juridique important|32002R0907Commission Regulation (EC) No 907/2002 of 30 May 2002 amending Regulation (EC) No 416/2002 adopting exceptional support measures for the pigmeat market in Spain Official Journal L 142 , 31/05/2002 P. 0031 - 0032Commission Regulation (EC) No 907/2002of 30 May 2002amending Regulation (EC) No 416/2002 adopting exceptional support measures for the pigmeat market in SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 20 thereof,Whereas:(1) In response to the outbreak of classical swine fever in certain production regions in Spain, Commission Regulation (EC) No 416/2002(3), as last amended by Regulation (EC) No 737/2002(4), adopted exceptional support measures for the pigmeat market in Spain.(2) Following the appearance of new cases of classical swine fever in Spain, the Spanish authorities established new protection and surveillance zones on 7 May 2002. The list of eligible zones given in Annex II to the Regulation concerned should therefore be updated in the light of the current veterinary situation from 14 May 2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 416/2002 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 14 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 63, 6.3.2002, p. 19.(4) OJ L 113, 30.4.2002, p. 11.ANNEX"ANNEX IIIn the province of Barcelona, the protection and surveillance zones defined in Annexes I and II of the "Ordre" of the Generalitat de CataluÃ ±a of 7 May 2002, published in DOGC (Diari Oficial de la Generalitat de Catalunya) No 3633 of 10 May 2002, p. 8195."